     Case 2:20-cv-01732-AB-AFM Document 61 Filed 05/03/21 Page 1 of 1 Page ID #:3240




 1

 2

 3
                                                                 J S -6
 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11

12     ECOLOGICAL RIGHTS                                Civil No. 2:20-cv-01732-AB-AFM
13
       FOUNDATION, a non-profit corporation,
       et alia,
14              Plaintiffs,                             [PROPOSED] ORDER
15
                                                        GRANTING STIPULATION
              v.                                        FOR DISMISSAL
16

17     FEDERAL EMERGENCY
       MANAGEMENT AGENCY,
18              Defendant.
19

20          Pursuant to stipulation, it is hereby ordered that all counts of the Complaint in the
21    above-captioned case are dismissed without prejudice. Plaintiffs shall file any motion
22    seeking recovery of their costs of litigation (including reasonable attorney and expert
23    witness fees) within four months of the date of this Order.
24

25    Dated: May 03, 2021                           ____________________
26                                                  Honorable André Birotte Jr.
                                                    United States District Judge
27


      [PROPOSED] ORDER                              1               Civil No. 2:20-cv-01732-AB-AFM
